            Case 1:18-cv-09054-RA Document 30 Filed 03/04/19 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ANGUS MORDANT,

                                 Plaintiff,                      Docket No. 18-cv-09054 (RA)

        - against -
                                                                 DECLARATION OF
                                                                 JAMES H. FREEMAN
 CITINSIDER, LLC,
 BROKERPULSE LLC,

                                 Defendants.



       I, JAMES H. FREEMAN, hereby swear under the penalty of perjury that the following is

true and correct to the best of my personal knowledge:

       1.      I am lead counsel for plaintiff Angus Mordant (“Plaintiff”) and am duly admitted

to practice law in this District and in the State of New York.

       2.      I submit this declaration in support of Plaintiff’s application for entry of default

judgment against defendants Citinsider LLC and BrokerPulse LLC (collectively, “Defendants”)

pursuant to Fed.R.Civ.P. 55(b) and Local Rule 55.2(b).

(i)    The basis for entering a default judgment, including a description of the method and
       date of service of the summons and complaint;

       3.      Plaintiff’s claim for copyright infringement under 17 U.S.C. § 501 involves

Defendants’ unlawful expropriation of Plaintiff’s registered photograph of Senator Brian

Benjamin (the “Photograph”).

       4.      On or about July 17, 2017, Defendants ran an article on its website

www.brokerpulse.com entitled City Under Fire: Rebranding Neighborhood Names In New York

City May Soon Be Illegal (the “Article”).
            Case 1:18-cv-09054-RA Document 30 Filed 03/04/19 Page 2 of 9



       5.      The Article prominently featured the Photograph. Defendants did not obtain

Plaintiff’s consent or authorization to republish the Photograph in the Article.

       6.      The basis for entry of default is Defendants’ failure to answer or otherwise file a

response to the amended complaint.

       7.      On November 29, 2018, copies of the summons and amended complaint were

served on each of the Defendants via the Office of the New York Secretary of the State.

[Certificate of Service re: Brokerpulse LLC, Dkt. #24; Certificate of Service re: Citinsider LLC,

Dkt. #25]

       8.      The deadline to file an answer or responsive pleading was December 20, 2018.

Neither of the Defendants have filed the required response to the amended complaint.

(ii)   The Court may appropriately order a default judgment on the issue of damages prior to
       resolution of the entire action

       9.      Given that neither Defendant has appeared, the Court may appropriately order a

default judgment against both Defendants on the issue of damages, jointly and severally.

(ii)   The proposed damages and the basis for each element of damages, including interest,
       attorney’s fees and costs;

       10.     For violation of 17 U.S.C. § 501, Plaintiff seeks $30,000 in civil penalties for

willful copyright infringement.

       11.     Plaintiff also seeks $2625.00 in attorney’s fees and $495.00 in costs pursuant to

17 U.S.C. § 505.

       12.      “At the plaintiff’s election, Section 504 of the Copyright Act allows the Court to

assess statutory damages for each work for which the copyright has been infringed, in a ‘sum of

not less than $750 or more than $30,000 as the court considers just,’ 17 U.S.C. § 504(c)(1),

without requiring a plaintiff to make a showing of profit by the defendant or loss by the plaintiff

as a result of the infringing activity.” Peer Int'l Corp. v. Max Music & Entm't, Inc., No. 03 CIV.


                                                 2
            Case 1:18-cv-09054-RA Document 30 Filed 03/04/19 Page 3 of 9



0996 (KMW-DF), 2004 WL 1542253, at *2 (S.D.N.Y. July 9, 2004); see also Starbucks Corp. v.

Morgan, 99 Civ. 1404, 2000 WL 949665 at *2 (S.D.N.Y. July 11, 2000) (statutory damages

“‘are available without proof of plaintiff's actual damages or proof of any damages.”); Entral

Group Int'l LLC v. Honey Cafe on 5th, Inc., 2006 WL 3694584, at *6 (E.D.N.Y. Dec. 14,

2006) (awarding $150,000 for defendants’ willful infringement although neither the plaintiff’s

losses nor the defendants’ profits were established).

          13.   Thus, even if evidence of Plaintiff’s actual losses is available, there is no

requirement that Plaintiff produce such evidence after electing to recover statutory damages. See

CJ Products, LLC v. Your Store Online LLC, No. 11-cv-9513 (GBD) (AJP), 2012 WL 2856068,

fn. 4 (S.D.N.Y. July 12, 2012) (“Under the current [Copyright] Act, the copyright owner may

elect to recover statutory damages, instead of actual damages and defendant’s profits. He may,

moreover, make such an election regardless of the adequacy of the evidence offered as to his

actual damages and the amount of defendant’s profits, and even if he has intentionally declined

to offer such evidence, although it was available.’”) (quoting 4 Melville B. Nimmer & David

Nimmer, NIMMER ON COPYRIGHT § 14.04[A] (2009 ed.) (italics added); Pearson Education, Inc.

v. Nugroho, No. 08-cv-8034 (DAB) (AJP), 2009 WL 3429610, *5 (S.D.N.Y. Oct. 27, 2009)

(same).

          14.   Here, Plaintiff elects statutory damages and therefore respectfully declines to

submit evidence of his actual losses in the form of licensing fee history. Instead, Plaintiff seeks

statutory damages as a deterrent to willful infringers. See, e.g. Lauratex Textile Corp. v. Allton

Knitting Mills, Inc., 519 F.Supp. 730, 733 (S.D.N.Y.1981) (explaining that statutory damages

may be used to “provide a deterrent for would-be infringers”); Capital Records, Inc. v.




                                                   3
          Case 1:18-cv-09054-RA Document 30 Filed 03/04/19 Page 4 of 9



MP3tunes, LLC, 48 F.Supp.3d 703, 732 (S.D.N.Y. 2014) (“A statutory damages award under

the Copyright Act is by definition an authorized civil penalty.”).

       15.     The requested amount is consistent with a long-line of cases in this Circuit which

award $30,000 where defendant has defaulted in a copyright infringement action. See, e.g.,

Lucerne Textiles, Inc. v. H.C.T. Textiles Co., No. 12-cv-5456 (KMW) (AJP), 2013 WL 174226,

at *3 (S.D.N.Y. Jan. 17, 2013), report and recommendation adopted, 2013 WL 1234911

(S.D.N.Y. Mar. 26, 2013) (on default, finding request for $30,000 in statutory damages

appropriate); Tokar v. 8 Whispering Fields Assocs., Ltd., No. 08-cv-4573 (ADS), 2011 WL

7445062 at *2 (E.D.N.Y. Dec. 13, 2011) (same); Microsoft Corp. v. Computer Care Ctr., Inc.,

No. 06-CV-1429 SLT RLM, 2008 WL 4179653, at *11 (E.D.N.Y. Sept. 10, 2008) (same); Peer

Int'l Corp. v. Max Music & Entm't, Inc., No. 03 CIV. 0996KMWDF, 2004 WL 1542253, at *4

(S.D.N.Y. July 9, 2004) (same); Getaped.com, Inc. v. Cangemi, 188 F.Supp.2d 398, 403

(S.D.N.Y. 2002) (same); Stevens v. Aeonian Press, Inc., No. 00 Civ. 6330(JSM), 2002 WL

31387224, at *2 (S.D.N.Y. Oct. 23, 2002) (same).

       Attorneys’ Fees and Costs

       16.     Plaintiff seeks $2625.00 in attorneys’ fees and $495.00 in costs under 17 U.S.C. §

505.

       17.     I am Senior Counsel at Liebowitz Law Firm, PLLC, with over 18 years

experience litigating copyright infringement cases. A graduate of Benjamin N. Cardozo Law

School, I was a litigation associate at Proskauer Rose LLP (2000-2005); a staff attorney at

Kramer Levin LLP (2005-2008); and a senior associate at Garvey Schubert Barer (2008-2010)

before starting my own solo practice in the field of copyright and trademark law in 2011.




                                                 4
          Case 1:18-cv-09054-RA Document 30 Filed 03/04/19 Page 5 of 9



       18.     My hourly rate of $375 as lead counsel in this action falls well within the amount

of hourly rates deemed reasonable for senior counsel (and associates) in New York-based law

firms practicing in this District.1 See, e.g., Munoz v. Manhattan Club Timeshare Ass'n, Inc., No.

11–CV–7037, 2014 WL 4652481, at *4 (S.D.N.Y. Sept. 18, 2014) (finding $400 per hour to be a

reasonable rate for an experienced litigator with nearly 20 years of experience); Smith &

Wollensky Rest. Grp., Inc., No. 06 Civ. 6198, 2009 WL 72441, at *9 (S.D.N.Y. Jan. 7,

2009) (approving rates between $350 and $440 for senior counsel with 10 to 20 years of

experience); Adams v. N.Y. State Educ. Dep't, 630 F.Supp.2d 333, 347–351 (S.D.N.Y.2009)

(finding $350.00 was a reasonable hourly rate for senior counsel in New York City Law

Department); Rahman v. The Davis v. Eastman Kodak Co., 758 F. Supp. 2d 190 (W.D.N.Y.

2010) (approving $350 hourly rate for attorneys with 11-20 years; experience); see also

Genger v. Genger, No. 14 Civ. 5683 (KBF), 2015 WL 1011718, at *2 (S.D.N.Y. Mar. 9, 2015)

(“New York district courts have . . . recently approved rates for law firm associates in the range

of $200 to $450 per hour.”); Mahan, 2016 WL 4718018, at *2 (approving associates’ hourly

rates of $300 to $553); Beastie Boys v. Monster Energy Co., 112 F. Supp. 3d 31, 56 (S.D.N.Y.

2015) (approving hourly rate of $461 for second-year associate); Walker v. Carter, No. 12 Civ.

5384 (ALC) (RLE), 2016 WL 6820722, at *1 (S.D.N.Y. Aug. 29, 2016) (approving hourly rates

of $370 to $425 for associates with between six and eight years of experience); OZ Mgmt. LP v.

Ozdeal Inv. Consultants, Inc., No. 09 Civ. 8665 (JGK) (FM), 2010 WL 5538552, at *4

(S.D.N.Y. Dec. 6, 2010), report and recommendation adopted, 2011 WL 43459 (S.D.N.Y. Jan.



1
  “[T]he reasonable hourly rate is the hourly rate employed by attorneys in the district in which
the litigation is brought.” Myers v. Bd. of Educ. of the Batavia City Sch. Dist., No. 13-CV-342S,
2016 WL 4642920, at *3 (W.D.N.Y. Sept. 7, 2016) (citing Simmons v. N.Y.C. Transit Auth., 575
F.3d 170, 174 (2d Cir. 2009).


                                                 5
           Case 1:18-cv-09054-RA Document 30 Filed 03/04/19 Page 6 of 9



5, 2011) (approving rates between $355 and $400 per hour for associates); Dweck v. Amadi, No.

10 Civ. 2577 (RMB) (HBP), 2012 WL 3020029, at *4 & n. 5 (S.D.N.Y. July 6, 2012) (collecting

cases approving rates between $180 and $440 per hour for associates).



STATEMENT OF FEES

 Date           Description of Services                            Time      Total
 10/3/18        • Review case file in preparation for filing;      1.5       $562.50
                conduct due diligence re: copyright registration
                • Draft and file complaint                         0.75      $281.25
 11/27/18       • Draft and file amended complaint                 0.25      $93.75
 11/27/18       • Draft and file request for Clerk’s entry of      0.5       $187.50
                default and supporting documents
 12/26/18       • Draft letter to Court re: adjournment            0.25      $93.75

 1/14/19        • Draft letter to Court re: status update          0.25      $93.75

 3/4/19         • Draft and file motion for default judgment,      3.5       $937.50
                including attorney declaration
 Total          -                                                  7.0       $2625.00


COSTS

 Date           Description                                        Total
 10/3/18        Court filing fee                                   $400.00
 12/03/18       Service fee                                        $40.00
 12/10/18       Service fee                                        $55.00
 TOTAL          -                                                  $495.00


(iv)     A Damages Inquest is Not Necessary

         19.   As a general matter, the amount of damages to award in connection with a default

judgment may be decided by the Court without a hearing. See Transatlantic Marine Claims

Agency, Inc. v. Ace Shipping Corp., Division of Ace Young Inc., 109 F.3d 105, 111 (2d Cir.



                                                  6
          Case 1:18-cv-09054-RA Document 30 Filed 03/04/19 Page 7 of 9



1997); Fustok v. ContiCommodity Services, Inc., 873 F.2d 38, 40 (2d Cir. 1989) (holding that “it

[is] not necessary for the District Court to hold a hearing, as long as it ensured there was a basis

for the damages specified in the default judgment’”).

       20.     Here, a formal inquest into actual damages is unnecessary because Plaintiff has

elected an award of statutory damages as a basis which, as a matter of law, does not require proof

of actual damages or infringers’ profits. See, e.g., Peer Int'l Corp. v. Max Music & Entm't, Inc.,

No. 03 CIV. 0996 (KMW-DF), 2004 WL 1542253, at *2 (S.D.N.Y. July 9, 2004) (statutory

damages may be awarded under 17 U.S.C. § 504(c)(1) “without requiring a plaintiff to make a

showing of profit by the defendant or loss by the plaintiff as a result of the infringing activity.”);

Starbucks Corp. v. Morgan, 99 Civ. 1404, 2000 WL 949665 at *2 (S.D.N.Y. July 11, 2000)

(statutory damages “‘are available without proof of plaintiff’s actual damages or proof of any

damages.”); Tu, 2009 WL 2905780 (“the failure to establish actual damages does not impair this

Court’s ability to devise a proper statutory award.”).

       21.     Moreover, in the last two years, Courts in this District have routinely awarded

$30,000 in statutory damages for a single image without holding an inquest and without proof of

actual damages. See, e.g., Hirsch v. The Dishh, LLC, 18-cv-9079 (LGS), dated 12/10/18

(awarding $30,000.00 in statutory damages as civil penalties for willful copyright infringement

under 17 U.S.C. § 504(c)); Myeress v. Brissi Group, LLC, 17-cv-9691 (KPF), dated 6/25/18

(awarding “$30,000 in civil penalties for copyright infringement”); J.C. Rice v. Sutton New

Media LLC, 17-cv-8332 (WHP), dated 5/24/18 (ordering that “Defendant shall pay $30,000 in

statutory damages” under the Copyright Act); Myers v. COED Media Group, LLC, 18-cv-02180

(JSR), dated 5/2/18 (ordering that “Defendant shall pay $60,000 in civil penalties [for two

images], representing $30,000 for each instance of willful copyright infringement.”); Marzullo v.




                                                  7
          Case 1:18-cv-09054-RA Document 30 Filed 03/04/19 Page 8 of 9



Karmic Release Ltd., 17-cv-7482 (KPF), dated 4/24/18 (ordering that “Defendant violated 17

U.S.C. § 501 and shall pay $30,000 in civil penalties for copyright infringement.”); Zlozower v.

Rukkus, Inc., 17-cv-09510 (RWS), dated 3/28/18 (ordering $30,000 in statutory damages under

the Copyright Act, 17 U.S.C. § 501 after declaring that “Defendant violated Plaintiff’s exclusive

rights under 17 U.S.C. § 106 of the Copyright Act by engaging in unauthorized copying of

Plaintiff’s registered work”); Chevrestt v. Craft Nation, Inc., 17-cv-09232-JSR, dated 1/8/18

(awarding “$30,000 in civil penalties for each instance of willful copyright infringement.”); Lee

v. White Cat Media, 17-cv-8122 (JSR), dated 12/13/17 (awarding “$30,000 as damages for

defendant’s infringement of plaintiff’s [copyright] in violation of 17 U.S.C. § 501 et seq.”);

Miller v. AllHipHop.com LLC, 16-cv-02744 (RA), dated 10/11/16 (ordering that “Defendant

shall pay $30,000 in civil penalties for willful copyright infringement”). True and correct copies

of the orders cited in this paragraph are attached hereto as Exhibit A.

       22.       No part of the Judgment sought has been paid, other than as indicated in the

present motion.

       23.       Attached hereto as Exhibit B is a true and correct copy of the initiating complaint

plus exhibits.

       24.       Attached hereto as Exhibit C is a copy of the affidavits of service of the summons

and complaint on both Defendants.

       25.       Attached hereto as Exhibit D is the Certificates of Default from the Clerk of Court

as to both Defendants.

       26.       Attached hereto as Exhibit E is a Proposed Default Judgment.


Dated: March 4, 2019
Valley Stream, New York




                                                  8
Case 1:18-cv-09054-RA Document 30 Filed 03/04/19 Page 9 of 9



                                 Respectfully Submitted:

                                 /jameshfreeman/
                                 By: James H. Freeman
                                 LIEBOWITZ LAW FIRM, PLLC
                                 11 Sunrise Plaza, Ste. 305
                                 Valley Stream, NY 11580
                                 (516) 233-1660
                                 jf@liebowitzlawfirm.com

                                 Counsel for Plaintiff Angus Mordant




                             9
